HAYNSWORTH, Circuit Judge
(concurring specially).
While I dissented in Simkins,1 and am still unpersuaded that the views I there expressed were incorrect, I must accept that en banc decision of the Court as binding upon me.
Accepting Simkins, there is no substantial basis for differentiating this ease. While the capital subsidies granted here were not under the Hill-Burton Act, I find no logical basis for distinction on that score. Moreover, here there isj strong suggestion and firm basis for a finding of fact that the hospital is, and always has been, a municipal hospital owned by the City of Wilmington and the County of Hanover, though operated during the last six decades by a self-perpetuating board which the City and County, in their interest and for their benefit, chose to constitute.
There has been no finding that the James Walker Memorial Hospital, as now constituted, is in fact a municipal hospital, but the evidence in the record which would support such a finding strongly militates against any possible distinction between Simkins and this ease.
I, therefore, accept Simkins as controlling here and join in the judgment of the Court.

. Simkins v. Moses H. Cone Memorial Hospital, 323 F.2d 959.